United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54378 ATLAS RESOURCES SERIES 28-2010 L.P. (Name of small business issuer in its charter) Delaware 27-2101952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Park Place Corporate Center One 1000 Commerce Drive, 4th Floor Pittsburgh, PA (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412)-489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer,” “non accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox ATLAS RESOURCES SERIES 28-2010 L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PARTI. FINANCIAL INFORMATION (Unaudited) Item1: Condensed Balance Sheets as of June 30, 2015 and December 31, 2014 3 Condensed Statements of Operations for the Three and Six Months ended June 30, 2015 and 2014 4 Condensed Statements of Comprehensive (Loss) Income for the Three and Six Months ended June 30, 2015 and 2014 5 Condensed Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2015 6 Condensed Statements of Cash Flows for the Six Months ended June 30, 2015 and 2014 7 Notes to Condensed Financial Statements 8 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4: Controls and Procedures 21 PART II. OTHER INFORMATION Item 1: Legal Proceedings 21 Item 6: Exhibits 22 SIGNATURES 23 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED BALANCE SHEETS (Unaudited) June 30,2015 December31,2014 ASSETS Current assets: Cash and cash equivalents $ - $ - Accounts receivable trade -affiliate Asset retirement receivable-affiliate Current portion of derivative assets Total current assets Gas and oil properties, net Long-term derivative assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ $ Current portion of put premiums payable-affiliate Total current liabilities Asset retirement obligations Long-term put premiums payable-affiliate Commitments and contingencies Partners’ capital: Managing general partner’s interest Limited partners’ interest (7,500 units) Accumulated other comprehensive income Total partners’ capital $ $ See accompanying notes to condensed financial statements. 3 ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, REVENUES Natural gas $ Gain on mark-to-market derivatives - - Total revenues COSTS AND EXPENSES Production Depletion Accretion of asset retirement obligation General and administrative Total costs and expenses Net (loss) income $ ) $ $ $ Allocation of net (loss) income: Managing general partner $ Limited partners $ ) $ $ $ Net (loss) income per limited partnership unit $ ) $ 99 $ 18 $ See accompanying notes to condensed financial statements. 4 ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net (loss) income $ ) $ $ $ Other comprehensive (loss) income: Unrealized holding gain (loss) on cash flow hedging contracts - - ) Difference in estimated hedge gains receivable ) ) ) Less: reclassification adjustment for realized loss (gain) of cash flow hedges in net (loss) income ) Total other comprehensive (loss) income ) ) ) Comprehensive (loss) income $ ) $ $ $ See accompanying notes to condensed financial statements. 5 ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED June 30, 2015 (Unaudited) ManagingGeneralPartner LimitedPartners Accumulated OtherComprehensiveIncome (Loss) Total Balance at December 31, 2014 $ Participation in revenues, costs and expenses: Net production revenues - Gain on mark-to-market derivatives - - Depletion ) ) - ) Accretion of asset retirement obligation ) ) - ) General and administrative ) ) - ) Net income - Other comprehensive loss - - ) ) Subordination ) - - Working interest adjustment ) - - Distributions to partners ) ) - ) Balance at June 30, 2015 $ See accompanying notes to condensed financial statements. 6 ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months EndedJune 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depletion Non-cash loss on derivative value Accretion of asset retirement obligation Changes in operating assets and liabilities: Decrease (increase) in accounts receivable trade-affiliate ) Increase in asset retirement receivable-affiliate ) ) (Decrease) increase in accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from the sale of tangible equipment - Proceeds from the sale of oil and gas properties Net cash provided by investing activities Cash flows from financing activities: Distributions to partners ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents - ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ - $ - Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible drilling costs $ - $ Intangible drilling costs - $ - $ See accompanying notes to condensed financial statements. 7 ATLAS RESOURCES SERIES 28-2010 L.P. NOTES TO CONDENSED FINANCIAL STATEMENTS June 30, 2015 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources Series 28-2010 L.P. (the “Partnership”) is a Delaware limited partnership, formed on April1, 2010 with Atlas Resources, LLC serving as its Managing General Partner and Operator (“Atlas Resources” or the “MGP”). Atlas Resources is an indirect subsidiary of Atlas Resource Partners, L.P. (“ARP”) (NYSE: ARP). On February 27, 2015, the MGP’s ultimate parent, Atlas Energy, L.P. (“Atlas Energy”), which was a publicly traded master-limited partnership, was acquired by Targa Resources Corp. and distributed to Atlas Energy’s unitholders 100% of the limited liability company interests in ARP’s general partner, Atlas Energy Group, LLC (“Atlas Energy Group”; NYSE: ATLS).Atlas Energy Group became a separate, publicly traded company and the ultimate parent of the MGP as a result of the distribution. Following the distribution, Atlas Energy Group continues to manage ARP’s operations and activities through its ownership of ARP’s general partner interest. The Partnership has drilled and currently operates wells located in Pennsylvania, Tennessee, Indiana and Colorado. The Partnership has no employees and relies on the MGP for management, which in turn, relies on its parent company, Atlas Energy Group (February 27, 2015 and prior, Atlas Energy), for administrative services. The Partnership’s operating cash flows are generated from its wells, which produce natural gas and oil. Produced natural gas and oil is then delivered to market through affiliated and/or third-party gas gathering systems. The Partnership intends to produce its wells until they are depleted or become uneconomical to produce, at which time they will be plugged and abandoned or sold. The Partnership does not expect to drill additional wells and expects no additional funds will be required for drilling. The accompanying condensed financial statements, which are unaudited, except for the balance sheet at December 31, 2014, which is derived from audited financial statements, are presented in accordance with the requirements of Form 10-Q and accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim reporting. They do not include all disclosures normally made in financial statements contained in the Partnership’s Form 10-K. These interim financial statements should be read in conjunction with the audited financial statements and notes thereto presented in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2014. The results of operations for the three and six months ended June 30, 2015 may not necessarily be indicative of the results of operations for the year ended December31, 2015. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In management’s opinion, all adjustments necessary for a fair presentation of the Partnership’s financial position, results of operations and cash flows for the periods disclosed have been made. Management has considered for disclosure any material subsequent events through the date the financial statements were issued. In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-K for the year ended December31, 2014 filed with the Securities and Exchange Commission (“SEC”). 8 Use of Estimates The preparation of the Partnership’s financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities that exist at the date of the Partnership’s financial statements, as well as the reported amounts of revenues and costs and expenses during the reporting periods. The Partnership’s financial statements are based on a number of significant estimates, including the revenue and expense accruals, depletion, impairments, fair value of derivative instruments and the probability of forecasted transactions. Actual results could differ from those estimates. The natural gas industry principally conducts its business by processing actual transactions as many as 60 days after the month of delivery. Consequently, the most recent two months’ financial results were recorded using estimated volumes and contract market prices. Differences between estimated and actual amounts are recorded in the following months’ financial results. Management believes that the operating results presented for the three and six months ended June 30, 2015 and 2014 represent actual results in all material respects (See “-Revenue Recognition”). Accounts Receivable Accounts receivable on the balance sheets consist solely of the trade accounts receivable associated with the Partnership’s operations. In evaluating the realizability of the Partnership’s accounts receivable, the MGP performs ongoing credit evaluations of the Partnership’s customers and adjusts credit limits based upon payment history and the customers’ current creditworthiness, as determined by review of such customers’ credit information. Credit is extended on an unsecured basis to many of the Partnership’s energy customers. At June 30, 2015 and December31, 2014, the MGP’s credit evaluation indicated that the Partnership had no need for an allowance for uncollectible accounts receivable. Gas and Oil Properties Gas and oil properties are stated at cost. Maintenance and repairs which generally do not extend the useful life of an asset for two years or more through the replacement of critical components are expensed as incurred. Major renewals and improvements that generally extend the useful life of an asset for two years or more through the replacement of critical components are capitalized. The Partnership follows the successful efforts method of accounting for gas and oil producing activities. Oil is converted to gas equivalent basis (“Mcfe”) at the rate of one barrel of oil to six Mcf of natural gas. Mcf is defined as one thousand cubic feet.
